 

. ~ . * . a sd ve A "
“AO 245D (CASD Rev. 1/19} Judgment in a Criminal Case for Revocations - A " LA

at
rm
—SSSS

 

 

7 | FEB-6 2020

rr“

UNITED STATES DISTRICT COUE

 

 

 

   
   

 

SOUTHERN DISTRICT OF CALIFORNIA CLERK US DISTRICT COWRT
THERN DISTRIC Ap GALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CRIBIINAL CASE 24) 2ePUTY
, (For Revocation of Probation or Supervised Release)
Vv. (For Offenses Committed On or After November 1, 1987)
NOEL ZAVALA-FIGUEROA (1)

Case Number: 3:16-CR-00514-JLS

Nora K. Hirozawa
Defendant’s Attorney

 

 

REGISTRATION NO. 12452-298

Tr] -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 1

L] was found guilty in violation of allegation(s) No. after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation

1 Committed a-federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

January 31, 2020
Date of Imposition of §

entence :
exe
ON. JANIS [7 SAMMARTINO
UNITED STATES DISTRICT JUDGE

   
 

S

 

 
- ’
“ “AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: NOEL ZAVALA-FIGUEROA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:16-CR-00514-JLS | | |

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
5 months to run concurrent to the sentence imposed in 19CR3607-JLS

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
1. Incarceration at FCI Taft, FCI Lompoc, or in the Western Region to facilitate family visits

x oO

1 The defendant is remanded to the custody of the United States Marshial.

The defendant shall surrender to the United States Marshal for this district:
sat A.M. on

 

 

 

CO as notified by the United States Marshal.
The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
(] onor before
L] as notified by the United States Marshal.
(1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on. - to
at , with a certified copy of this judgment.
‘UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:16-CR-00514-JLS
